Citation Nr: 0423200	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  01-08 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for essential tremors.

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision issued by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for a nervous condition and determined that new 
and material evidence was not submitted to reopen the claim 
of entitlement to service connection for essential tremors.  
Appeal to the Board was perfected only as to the above two 
issues.

In October 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board.  In February 2001, the veteran testified at an RO 
hearing before a Decision Review Officer.  The hearing 
transcripts are of record.

The decision below addresses only the merits of the new and 
material evidence (essential tremors) claim.  The anxiety 
disorder claim is the subject of the remand order below.  The 
latter claim is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

On a different matter, the Board notes that, in a statement 
received in February 2000, the veteran appears to have raised 
what could be construed as an informal claim seeking an 
earlier effective date with respect to disability 
compensation benefits for service-connected duodenal ulcer 
residuals.  The record does not indicate that this apparent 
claim has been addressed by the RO.  Accordingly, it is 
referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
essential tremors.  The veteran was notified of this decision 
and his appeal rights by a letter dated on May 23, 1996.  

2.  Evidence submitted since May 1996, with regard to the 
issue of service connection for essential tremors, does not 
bear directly and substantially upon the issue of service 
connection therefor as it is either cumulative or redundant 
of evidence previously submitted; and, by itself or in 
connection with evidence previously assembled, is not 
significant enough that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The May 1996 RO decision, which concluded that then-
current evidence of record did not support a finding of 
service connection for essential tremors, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2003). 

2.  New and material evidence has not been received since May 
1996 to reopen the claim of entitlement to service connection 
for essential tremors.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim - Essential Tremors

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
essential tremors.  The requirement that new and material 
evidence must be submitted to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In a rating decision dated in May 1996, the RO denied service 
connection for essential tremors.  The veteran was notified 
of this decision in a letter dated on May 23, 1996, and was 
advised that he could seek further review.  There is nothing 
in the record to indicate that he did not receive the notice, 
or that the notice was returned to the RO via the U. S. 
Postal Service as undeliverable.  The May 1996 rating 
decision essentially confirmed a prior, initial denial of 
service connection in a February 1996 rating decision.  The 
veteran took no further action on the essential tremors claim 
until January 1999, when he filed what appears to have been a 
petition to reopen the same claim.  After the RO confirmed 
the prior denial in a May 2000 rating decision, the veteran 
perfected an appeal to the Board.    

Given that no communication was received from the veteran 
indicating disagreement with or an intent to appeal the May 
1996 rating decision during the appeal period (that is, 
within one year after May 23, 1996) with subsequent 
perfection of appeal, the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2003). 

Evidence to be reviewed for sufficiency to reopen a claim is 
evidence submitted since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Thus, evidence submitted since May 1996 is of concern for the 
purpose of determining whether new and material evidence has 
been received to reopen the instant claim of entitlement to 
service connection for essential tremors.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
and material evidence is evidence not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a).  The Board notes 
that there has been an amendment to 38 C.F.R. § 3.156(a) 
during the appeal period, but the new version applies only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was filed before this date (in January 1999), 
the earlier version applies.  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist (discussed separately below) has been 
fulfilled.  In order for evidence to be sufficient to reopen 
a previously denied and final claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The Board has reviewed all of the evidence and information of 
record after the May 1996 rating decision.  The "new" 
evidence of record after May 1996 pertaining to the essential 
tremors claim is summarized below.  

(1)  Social Security Administration (SSA) administrative 
decision dated in March 1996 and evidence submitted to 
support the SSA disability compensation claim.  These 
records, which include voluminous VA medical center (VAMC) 
treatment records from the mid-1990s, indicate that the 
veteran has a history of chronic essential hand tremors, 
among other medical conditions, upon which the SSA's 
determination of disability was made.  

(2)  VAMC medical records dated from 1996 through 2001, some 
of which were included as part of the SSA claim, essentially 
document assessment and history of chronic tremors.  For 
example, March 1997 records show that the veteran took Valium 
to control tremors, which was somewhat helpful, and January 
1998 records show an assessment of "chronic tremor, no 
change." 



(3)  Veteran's numerous statements to support the claim to 
reopen, including testimony given at the October 2003 Board 
hearing and February 2001 RO hearing before a Decision Review 
Officer, indicate that the veteran has persistent tremors in 
his hands.  He reportedly did not have tremors before 
entering active service, and began having them since entering 
active duty.  The veteran maintains that the tremors began 
after he had surgery for duodenal ulcer in 1968.        

The above evidence pertaining to essential tremors is new in 
the sense that it constitutes more recent documentation of 
such problems and medical attention received therefor.  It 
also is new, to the extent that it was not of record in May 
1996.  It also is noted that, with respect to the group of 
evidence numbered 2 above, it includes May 1996 VAMC 
hospitalization records dated shortly before the May 1996 
rating decision was issued.  However, these records 
apparently were not of record when the RO issued the May 1996 
rating decision.  Accordingly, these records, too, are new.  
(The Board notes that the post-May 1996 record also includes 
duplicate copies of VAMC medical records dated in the mid-
1990s that were of record in May 1996.  These records are not 
new.)   

Notwithstanding that there is new evidence not previously 
considered, to the extent that it essentially repeats 
previously known allegations of the veteran as to the 
ultimate cause of essential tremors, as documented in 
particular the veteran's hearing testimonies and various 
written statements submitted more recently, it is duplicative 
and not new.  More specifically, the fact that he reportedly 
did not have tremors before service and that the tremors 
began after surgery for duodenal ulcer was known in May 1996.  
The veteran's belief that there is an etiological 
relationship between service and tremors was known in May 
1996.  See, e.g., February 1996 VA examination report.  In 
this sense, the veteran's allegations in the new evidence - 
whether in the form of written statements or hearing 
testimony - is not new.  

As for the issue of materiality, material evidence 
essentially is new evidence significant enough that not 
considering it would be unfair to the veteran.  As to this 
claim, the new evidence, either on its own or with previously 
submitted evidence, must help establish a fact essential to 
determine service connection for essential tremors.  It must 
provide some basis upon which a causal link or relationship 
between current tremors and active service can be found.  See 
requirements for establishing service connection in 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003); Pond v. West, 12 Vet. App. 341 (1999).  

It is noted that a key element of establishing service 
connection is a medical opinion on causation - something that 
laypersons not shown to be medical professionals qualified to 
opine on such matters, including the veteran here, cannot 
provide.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if new, cannot be the 
predicate to reopen).  Accordingly, while the veteran's 
hearing testimony and written statements are new, they are 
not probative on the issue before the Board - whether or not 
the veteran's active service caused the claimed disease or 
disorder.  This issue turns on the presence, or not, of 
medical evidence of causation.  Further, as the denial of 
service connection was based in part upon lack of in-service 
evidence of tremors (see discussion in February 1996 rating 
decision), the new evidence could also be material if, for 
example, it consists of never-before-considered evidence 
documenting complaints of tremors during service.

As noted above, the new medical evidence essentially shows 
that the veteran's tremors condition apparently is chronic, 
and that medical attention has been given for this condition 
over time.  It also suggests that there could be some medical 
relationship between tremors and the veteran's psychiatric 
problems (see medical records associated with SSA claim and 
discussion in the Remand portion of this decision, below), 
but it is noted that service connection is not presently in 
effect for a psychiatric disorder.  The new evidence still 
does not add information related to the elements of service 
connection - that there was an incident or injury resulting 
in disability coincident with service, or medical evidence 
showing an etiological relationship between active service 
and tremors (medical causation), or evidence that tremors is 
caused by a service-connected disorder (secondary service 
connection).  It is noted that continuity of treatment or the 
ongoing existence of a medical condition is not in and of 
itself dispositive on the issue of service connection under 
the facts of this case, with no evidence that tremors or 
symptoms later determined to be associated with tremors was 
noted in active service, other than as alleged by the 
veteran.  See 38 C.F.R. § 3.303(b) (2003).  

In consideration of all of the foregoing, the Board must 
conclude that the new evidence is not material for the 
purposes of reopening the essential tremors service 
connection claim.  Because the preponderance of the evidence 
is against reopening the claim, the benefit-of-reasonable 
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).   

II.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined VA's duty-to-assist obligations and imposed on VA 
certain notice requirements.  Final regulations implementing 
the VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes the decision of the 
U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulation, implementing VCAA, that required a 
response to VCAA before the end of the statutory one-year 
period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).



VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA also requires 
that such notice be provided before the issuance of the 
initial unfavorable rating decision issued by the agency of 
original jurisdiction (AOJ) that is the subject of appeal.  
See recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        

With respect to claims to reopen, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 (Feb. 
5, 2001).  VCAA explicitly states that, regardless of any 
VCAA assistance provided to a claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   

In this case, the Board finds that VA has satisfied its 
obligations under the VCAA.  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's April 2003 letter as to what VA's and 
veteran's respective responsibilities are in claim 
development, what VA's specific duties are, what new and 
material evidence is needed on a petition to reopen a service 
connection claim, what specific evidence and information are 
in the file, and what is still missing.  The "new and 
material evidence" standard was discussed in the May 2000 
rating decision.  Further, through the Statement of the Case 
(SOC), the veteran had ample notice of what evidence and 
information are needed.  

The Board notes that the April 2003 VCAA letter was sent well 
after the May 2000 rating decision being appealed.  The 
letter also did not specifically ask for "any evidence" or 
"all evidence" related to the issue on appeal.  The Board 
finds, however, that, at most, these are technical defects 
that did not prejudice the veteran's case.  

First, as for the timing of the VCAA letter, it is noted that 
the VCAA was enacted after the May 2000 RO decision.  Here, 
pre-AOJ-adjudication VCAA notice was simply not possible, as 
the law was not even in existence when the AOJ decision was 
issued.  This case is therefore distinguishable from one in 
which the AOJ decision being appealed was issued after the 
enactment of VCAA and the VCAA notice was sent after such a 
decision.  In this connection, it is noted that the Pelegrini 
Court explicitly stated in its June 24, 2004 decision that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, "[W]e do not hold that . . 
. [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets the Court's Pelegrini decision and 
discussion therein not to mean that every VCAA notices issued 
after the AOJ decision on appeal is void ab initio; rather, 
the intent of the law is to provide a valid VCAA notice 
before the initial AOJ decision to ensure full and fair 
development of the case, but that a case-by-case evaluation 
may be necessary in cases where, as here, the VCAA did not 
even exist until after the AOJ decision on appeal was issued.      

As for non-use of words such as "any" or "all," it appears 
that, by the time the April 2003 VCAA letter was sent, a 
significant portion of the claim development had taken place.  
The RO had gathered and associated with the claims folder a 
substantial amount of medical evidence and SSA disability 
claim records, and that an SOC had been issued by that time.  
The veteran had already given testimony at an RO hearing 
before April 2003, and, after the issuance of the VCAA 
letter, gave additional testimony at a Board hearing.  The 
Board is of the opinion that open-ended inquiries using words 
such as "give us everything you have" or "send any and all 
evidence," under the facts of this case, likely would have 
been more appropriate toward the beginning of claim 
development.  Here, as some of the development already had 
taken place, in the VCAA letter, the RO specifically 
explained what additional evidence was needed and the reasons 
therefor.  It also is noted that for claims to reopen, the 
VCAA duty-to-assist is focused not on the entire universe of 
evidence and information that remotely could be relevant, but 
rather, is on assistance needed to gather evidence from new 
sources of evidence as identified by a claimant.  Nothing in 
the record suggests that the veteran takes exception to any 
RO action or inaction concerning compliance with duty-to-
notify provisions.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, including VAMC records and SSA records, as 
identified by the veteran and associated them with the claims 
folder.  He was given two opportunities to give oral 
testimony.  Nothing in the record indicates that the veteran 
identified relevant records for which he wanted the VA's 
assistance in obtaining that are not presently included in 
the record.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The previously denied and final claim of entitlement to 
service connection for essential tremors is not reopened and 
remains denied.   






REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision can be rendered on the merits of the anxiety 
disorder claim.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the VCAA, as amended, and VA regulations implementing VCAA, 
as amended, are met.   

Essentially, the veteran maintains that he is entitled to 
service connection for anxiety disorder secondary to service-
connected duodenal ulcer residuals.  His service medical 
records document the performance of vagotomy and pyloroplasty 
for duodenal ulcer in or around March 1968.  May 1968 records 
indicate that the veteran appeared "extremely anxious [and] 
tremulous" and "very nervous."  A medical examiner 
specifically stated in May 1968: "It is my feeling that this 
individual is incapable of adapting to the stresses of Army 
life.  I would suggest considering a Medical Board [review] 
on this individual."  July 1968 medical records indicate 
that the veteran reported "very bad anxiety"; they also 
note "probable insecurity inferiority problems."  The 
veteran apparently was discharged following Medical Board 
proceedings, which resulted in a determination that the 
veteran is unfit for further active duty due specifically to 
physical disability associated with residuals of duodenal 
ulcer, post surgery.  The service medical records indicate 
neither a specific diagnosis of a psychiatric disorder nor a 
medical opinion that the veteran's complaints of anxiety and 
nervousness are directly related to the ulcer or the surgery.  
However, records associated with Medical Board proceedings do 
indicate that the veteran stated: "[S]ince . . . the 
operation . . . I have been extremely nervous . . . ."  

The post-discharge medical history concerning psychiatric 
problems include medical records that apparently had 
supported the veteran's application for SSA disability 
benefits dated in the early 1990s, and VAMC treatment records 
dated from the mid-1990s to 2001, which indicate diagnoses of 
depression and anxiety.  It also is noted that there are 
indications in these records of a possible relationship 
between one or more physical condition and psychiatric 
symptoms.  For instance, February 1992 SSA medical records 
state "tremor suspect anxiety related," and July 1994 SSA 
medical records suggest that depression could be related to 
medication taken for tremors, but there is no definite 
medical opinion on this issue or on causation of psychiatric 
problems generally.  VAMC records also document a history of 
anxiety and depression, but do not contain a medical opinion 
as to etiology or causation.        

In light of the foregoing, this case is remanded, via the AMC 
in Washington, D.C., for the following actions:

1.  The RO should first ask the veteran 
whether there is other pertinent evidence 
(that is, evidence relevant to the 
anxiety disorder claim that has recently 
come into existence) not currently in the 
claims folder (in particular, any recent 
VAMC treatment records).  If so, such 
evidence is to be obtained and associated 
with the claims folder.   

2.  Schedule the veteran for a VA 
compensation and pension "mental 
disorders" examination by a qualified 
mental health professional to review the 
veteran's claims folder and render an 
opinion on a possible etiological, or 
causal, relationship between depression 
and/or anxiety or other psychiatric 
symptoms then found and active service.  
More specifically, the opinion report 
should include a specific diagnosis, and 
discuss whether the diagnosed psychiatric 
disorder(s) is/are, at least as likely as 
not (by a probability higher than 50 
percent), as likely as not (by a 
probability of 50 percent), or less 
likely than not (by a probability of less 
than 50 percent), etiologically related 
to active service or is the result of 
residuals of service-connected duodenal 
ulcer, post vagotomy and pyloroplasty.  
The specific basis for the opinion should 
be included in the report.  Associate the 
resulting opinion/report, along with 
copies of diagnostic testing records, if 
any, with the claims folder.  

3.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted for anxiety 
disorder, depression, or some other 
psychiatric disorder, if any.    If the 
decision remains in any manner adverse to 
the veteran, provide him and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

4.  It is noted that the requirements of 
the VCAA, VA regulations implementing 
VCAA, and applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), continue to be binding 
on remand and on further action by the 
RO.         

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  

The veteran is not required to take any action in response to 
the remand order, but has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for the VA medical examination, if such examination 
is scheduled, and to cooperate in the development of the 
case.  The consequences of a failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



